DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Fuller on 03/10/2021.

The application has been amended as follows: 
In the Claims:
6.	(Currently Amended)  The tool of claim 1 [[4]] wherein the latch housing has a bottom sub portion for connecting the hydraulic disconnect tool to other tools and an extended sleeve portion that extends from the bottom sub portion and around the lower portion of the lug retaining sleeve having an inner portion, the inner portion of the lug retaining sleeve having a primary prong receiving area for engaging with the at least one primary prong of the first lug and a secondary prong receiving area for engaging with the at least one secondary prong of the second lug.
7.	(Currently Amended)  The tool of claim 1 [[4]] wherein the lower portion of the lug retaining sleeve further comprises at least one spline axially disposed thereon for engagement with a spline receiving area disposed on an inner portion of the latch housing to prevent the latch housing from rotating independently of the lug retaining sleeve.
first or second radial directed opening in the lug retaining sleeve when the prop is in a second position to allow the lug to slide into and disengage the prongs from the prong receiving areas.  
19.	(Currently Amended)  The method of claim 13 [[17]] wherein the latch housing has a bottom sub portion for connecting the hydraulic disconnect tool to other tools and an extended sleeve portion that extends from the bottom sub portion and around the lower portion of the lug retaining sleeve having an inner portion, the inner portion of the lug retaining sleeve having a primary prong receiving area for engaging with the at least one primary prong of the first lug and a secondary prong receiving area for engaging with the at least one secondary prong of the second lug.
20.	(Currently Amended)  The method of claim 13 [[17]] wherein the lower portion of the lug retaining sleeve further comprises at least one spline axially disposed thereon for engagement with a spline receiving area disposed on an inner portion of the latch housing to prevent the latch housing from rotating independently of the lug retaining sleeve.
23.	(Currently Amended)  The method of claim 19 wherein the prop has a depression area disposed on an outer portion that is in radial alignment with the first or second radial directed opening in the lug retaining sleeve when the prop is in a second position to allow the lug to slide into and disengage the prongs from the prong receiving areas.  

Claims 4 and 17 are cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13, the claims recite a disconnect tool and method of use which includes a lug retaining sleeve and prong engagement tools for selective engagement wherein the system includes a primary and secondary prong, each of the prongs extending from separate radial directed openings.  While hydraulic disconnect tools using prong engagements are known (see Ollerenshaw, 2011/0308784), such references do not teach the separate prong radial opening relationships.  Likewise, it would not have been obvious to modify such structures into the references such as Ollerenshaw without substantial redesign of the prong engagement system and would require substantial hindsight reasoning from the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676